                                                Case 2:20-cv-01981-APG-BNW Document 23 Filed 12/04/20 Page 1 of 3


                                      1     JENNIFER K. HOSTETLER
                                            Nevada Bar No. 11994
                                      2     jhostetler@lrrc.com
                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      3     3993 Howard Hughes Parkway, Ste. 600
                                            Las Vegas, Nevada 89169
                                      4     Tel: (702) 949-8200
                                            Fax: (702) 949-8378
                                      5
                                            TARA M. LEE, Pro Hac Vice Pending
                                      6     tara.lee@whitecase.com
                                            SCOTT LERNER, Pro Hac Vice Pending
                                      7     scott.lerner@whitecase.com
                                            WHITE & CASE LLP
                                      8     701 Thirteenth Street, NW
                                            Washington, DC 20005-3807
                                      9     Tel: (202) 626-3600
                                            Fax: (202) 639-9355
                                     10
                                            Attorneys for Defendants
                                     11
                                                                       UNITED STATES DISTRICT COURT
3993 Howard Hughes Pkwy, Suite 600




                                     12                                     DISTRICT OF NEVADA
                                     13
Las Vegas, NV 89169-5996




                                          NICHOLAS DEFIORE, an individual; et al.,          Case No.: 2:20-cv-01981-JAD-DJA
                                     14
                                                    Plaintiffs,                             STIPULATION AND ORDER TO
                                     15
                                          vs.                                               EXTEND BRIEFING DEADINES FOR
                                     16                                                     MOTION TO DISMISS AND MOTION
                                                                                            FOR REMAND
                                     17 SOC LLC, a Delaware limited liability
                                        company registered and doing business in            [FIRST REQUEST]
                                     18 Nevada as SOC NEVADA LLC; SOC-SMG,
                                        Inc., a Nevada Corporation; DAY &
                                     19 ZIMMERMANN, INC., a Maryland
                                        corporation; and DOES 1-20, inclusive,
                                     20
                                                  Defendants.
                                     21

                                     22            Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Nicholas DeFiore et al.
                                     23 (“Plaintiffs”) and Defendants SOC LLC (“SOC”), SOC-SMG, Inc. (SOC-SMG”), and Day &

                                     24 Zimmermann, Inc. (“Day & Zimmermann”) (collectively, “Defendants”), hereby stipulate and

                                     25 agree to the following:

                                     26            1.       On November 20, 2020, Defendants filed their Motion to Dismiss. See ECF
                                     27 No. 11.         Under LR 7-2, Plaintiffs’ opposition would be due on December 4, 2020, and
                                     28 Defendants’ reply in support of their Motion to Dismiss would be due on December 11, 2020.



                                          112914249.1
                                                Case 2:20-cv-01981-APG-BNW Document 23 Filed 12/04/20 Page 2 of 3



                                      1            2.   On November 25, 2020, Plaintiffs filed their Motion for Remand. Under LR 7-2,

                                      2   Defendants’ opposition would be due on December 9, 2020, and Plaintiffs’ reply in support of

                                      3   their Motion for Remand would be due on December 16, 2020.

                                      4            3.   Plaintiffs and Defendants agree to a modified briefing schedule, such that:

                                      5                    •   Plaintiffs’ Opposition to Defendants’ Motion to Dismiss is due no later

                                      6                        than December 23, 2020;

                                      7                    •   Defendants’ Opposition to Plaintiffs’ Motion for Remand is due no later

                                      8                        than December 23, 2020;

                                      9                    •   Plaintiffs’ Reply in support of their Motion for Remand is due no later than

                                     10                        January 15, 2020; and

                                     11   ///

                                          ///
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13   ///
Las Vegas, NV 89169-5996




                                     14   ///

                                     15   ///

                                     16   ///

                                     17   ///

                                     18   ///

                                     19   ///

                                     20   ///

                                     21   ///

                                     22   ///

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                         2
                                          112914249.1
                                               Case 2:20-cv-01981-APG-BNW Document 23 Filed 12/04/20 Page 3 of 3



                                      1                      •   Defendants’ Reply in support of their Motion to Dismiss is due no later

                                      2                          than January 15, 2020.

                                      3            DATED this 27th day of November 2020.

                                      4       EARLY SULLIVAN WRIGHT                           LEWIS ROCA ROTHGERBER CHRISTIE
                                              GIZER & McRAE LLP                               LLP
                                      5

                                      6       By: /s/ Scott E. Gizer                          By: /s/ Jennifer K. Hostetler
                                              Scott E. Gizer (#12216)                         Jennifer K. Hostetler (#11994)
                                      7       sgizer@earlysullivan.com                        jhostetler@lrrc.com
                                              8716 Spanish Ridge Avenue, Suite 105            3993 Howard Hughes Parkway, Suite 600
                                      8       Las Vegas, NV 89148                             Las Vegas, NV 89169
                                      9       Tel: (702) 331-7593                             Tel: (702) 949-8200
                                              Fax: (702) 331-1652                             Fax: (702) 949-8398
                                     10
                                              Attorney for Plaintiffs                         WHITE & CASE LLP
                                     11
                                                                                              By: /s/ Tara M. Lee
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                       Tara M. Lee, Pro Hac Vice Pending
                                     13                                                       tara.lee@whitecase.com
                                                                                              Scott Lerner, Pro Hac Vice Pending
Las Vegas, NV 89169-5996




                                     14                                                       Scott.lerner@whitecase.com
                                                                                              701 Thirteenth Street, NW
                                     15                                                       Washington, DC 20005-3807
                                                                                              Tel: (202) 626-3600
                                     16
                                                                                              Fax: (202) 639-9355
                                     17
                                                                                              Attorneys for Defendants
                                     18
                                                                                 ORDER
                                     19
                                                   IT IS SO ORDERED:
                                     20

                                     21                                               _________________________________
                                                                                      UNITED STATES DISTRICT JUDGE
                                     22
                                                                                              December 4, 2020
                                                                                      DATED: ________________________
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          3
                                          112914249.1
